FILED
                            NOT FOR PUBLICATION                             AUG 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AMERICAN INDEPENDENCE MINES                      No. 11-35123
AND MINERALS CO., an Idaho joint
venture composed of Ivy Minerals, Inc., an       D.C. No. 1:09-cv-00433-EJL
Idaho corporation, and Walker Mining
Company, an Idaho corporation and IVY
MINERALS, INC., an Idaho corporation,            MEMORANDUM *

              Plaintiffs - Appellants,

  and

VALLEY COUNTY,

              Intervenor-Plaintiff,

  v.

UNITED STATES DEPARTMENT OF
AGRICULTURE, an agency of the United
States; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted July 10, 2012
                                Portland, Oregon

Before: GOODWIN, PREGERSON, and CHRISTEN, Circuit Judges.

      Plaintiff-Appellant, American Independence Mines and Minerals Co.

(“American Mines”), appeals the dismissal of its complaint seeking judicial review

of a travel management plan governing use of the roads in the Payette National Forest.

American Mines filed suit against the U.S. Department of Agriculture, the Secretary

of Agriculture Tom Vilsack, the U.S. Forest Service, and several local employees of

the U.S. Forest Service (collectively, the “Federal Defendants”) for alleged NEPA

violations stemming from the issuance of new road use regulations in the Payette

Forest.

      The complaint alleged that the final environmental impact statement underlying

the travel management plan was based on facts that the U.S. Forest Service knew were

inaccurate. The district court dismissed the complaint after concluding that American

Mines’ interest in the Payette National Forest was purely economic, and therefore it

lacked prudential standing under NEPA. American Mines subsequently filed a motion

to alter or amend the judgment under Rule 59(e) of the Federal Rules of Civil

Procedure, which was untimely by one day. The Federal Defendants opposed the

Rule 59(e) motion but did not object on timeliness grounds. The district court granted



                                          2
the Rule 59(e) motion, in part, but left intact its holding regarding American Mines’

lack of standing.

         The Federal Defendants argue that we do not have jurisdiction over this appeal

because the time to file a Rule 59(e) motion cannot be extended by the court. The

Supreme Court has distinguished between time constraints mandated by statute, i.e.,

jurisdictional rules that pertain to the court’s ability to hear the case, and judicially-

imposed time restraints, i.e., claim-processing rules that can be forfeited if not raised

in a timely fashion. See Kontrick v. Ryan, 540 U.S. 443, 452–56 (2004); Eberhardt

v. United States, 546 U.S. 12, 15–19 (2005). We have held that Rule 6(b), the rule

governing time limits for Rule 59(e) motions, is a claim-processing rule subject to

forfeiture. See Art Attacks Ink, LLC v. MGA Entm't Inc., 581 F.3d 1138, 1143 (9th

Cir. 2009). Because the Federal Defendants failed to raise untimeliness until after the

district court had considered the merits of the Rule 59(e) motion, they forfeited that

argument. See Eberhardt, 546 U.S. at 18–19.

         We review the denial of a Rule 59(e) motion to amend for abuse of discretion.

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. AcandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993).




                                            3
                                Prudential standing

      Prudential standing requires that “the interest sought to be protected by the

complainant arguably [must be] within the zone of interests to be protected or

regulated by the statute . . . in question.” Ashley Creek Phosphate Co. v. Norton, 420

F.3d 934, 939–40 (9th Cir. 2005). Although the prudential standing test “is not meant

to be especially demanding,” Match-E-Be-Nash-She-Wish Band of Pottawatomi

Indians v. Patchak, 132 S. Ct. 2199, 2210 (2012) (internal quotation marks omitted),

the district court did not abuse its discretion in refusing to identify a theory for

prudential standing that arguably was mentioned in a 39-page, single-spaced

attachment to the complaint, but such theory was neither articulated in the 33-page

complaint nor argued in response to the motion to dismiss.

      American Mines alleges that its economic interests are within NEPA’s zone of

interests because its business is necessarily intertwined with the environment. The

district court concluded that American Mines’ efforts “were not environmental in

nature but were completed in pursuit of Plaintiffs’ economic interests in mineral

resource development and, therefore, do not fall within the environmental zone of

interests.” We agree.

      The Ashley Creek court held that § 102 cannot be divorced from the overall

purpose of NEPA, which the court defined as “a national commitment to protecting


                                          4
and promoting environmental quality.” Ashley Creek, 420 F.3d at 944–45. American

Mines asserts that its environmental interests are driven by considerations of

practicality, regulatory compliance, and business judgment that compel it to mine in

a responsible fashion. American Mines’ argument relies on three paragraphs in the

complaint that allege its commitment to environmental studies and mitigation

activities.   However, these activities, as the district court correctly held, are

undertaken only as part of the pursuit of American Mines’ economic interests in

mining in the Payette Forest. These purely economic interests do not fall within

NEPA’s environmental zone of interests. See id. at 945; Ranchers Cattlemen Action

Legal Fund v. U.S. Dep’t of Agric., 415 F.3d 1078, 1103–04 (9th Cir. 2005); Nevada

Land Action Ass’n v. U.S. Forest Serv., 8 F.3d 713, 716 (9th Cir. 1993). Therefore,

American Mines lacks prudential standing.

AFFIRMED.




                                         5